Feb 18, 2021
To The Honorable Thomas Varlan,

COMPASSIONATE RELEASE

RE: TAMRAL GUZMAN

Inmate #43512-074, FCI Tallahassee P.O. Box 5000, Tallahassee, FL, 32314
Clemency Case File: C291255

US District Court of Tennessee Case No. 3:10-CR-1061-1, 3:15-CR-0057
Court of Appeals for Sixth Court # 19-5545

Supreme Court #20-6548

| am very worried for Tamral and plead for her compassionate release. Tamral is my sister and |
also happen to be a physician. | know Tamral is not receiving the medical care that she needs.
Tamral has survived cancer twice and is not receiving proper follow up. Also, while in prison,
she has developed a grade 3 (severe) prolapsed bladder. She often has to physically push her
bladder back through her vagina. This will lead to further complications and will not get better
without treatment. She has been exposed to COVID inmates and subsequently has got
COVID. There are also inmates smoking K2 (wasp poisoning) and she has suffered greatly
because of it.

Tamral has two brothers who are physicians (one is a Lt. Colonel) and many other loving family
members that will be a support for Tamral and will make sure she gets the medical help she
needs.

Tamral is a non-violent non-sex offender that has never done drugs. She has always been hard
working, kind, and giving. She would be a great asset to society if released. She completed
training in Cosmetology and is motivated and a very hard worker. She would not need support
but she has many siblings and children ready and willing to do whatever is needed to support
her. As an anesthesiologist | am financially well off and | am willing to put up a bond and be her
caregiver and | know the others in the family are also willing to be her caregiver or whatever it
takes. It is hard to believe the length of her sentence when you look at her case and see that
she is a first time non violent offender.

Please provide a compassionate release for Tamral.

Respectfully yours,

PE boexh—

Ryan Gardner, D.O., M.P.H.
3462 W Blue Crane Dr
Clinton, UT 84015

gardner.do@gmail.com
530-953-8705

Case 3:10-cr-00161-TAV-DCP Document 383 Filed 03/17/21 Page1of2 PagelD #: 4056
 

gage ygeeed pe leat ps Pet EE fpebpta ibe ate be pe ptp ee [PUL fee pals RPS AE

      

20b1/F NL 1 ayy inacu x
Srl mates

“45 Zany ead

wv 20 sowey | 2) ¥2 20 4Op| ay

wn

S10P8 LA ‘PPY2e910
‘Iq oueID anid “M TIPE

raupseg weAy

 

Case 3:10-cr-00161-TAV-DCP Document 383 Filed 03/17/21 Page 2of2 PagelD #: 4057
